Citation Nr: 0717627	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed glaucoma.  

2.  Entitlement to service connection for claimed heart 
disease.  

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected diabetes mellitus.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected diabetic neuropathy of the right hand.  

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected diabetic neuropathy of the left hand.  

6.  Entitlement to a rating in excess of 10 percent for the 
service-connected diabetic neuropathy of the right foot.  

7.  Entitlement to a rating in excess of 10 percent for the 
service-connected diabetic neuropathy of the left foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to 
December 1970.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat Action 
Ribbon.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions, dated in August and 
December 2001 and February 2003.  

The issues concerning service connection for glaucoma and 
heart disease, claimed as a coronary vasospasm and the 
claims for increased ratings for the service-connected 
diabetic neuropathy of the hands and feet are addressed in 
the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  



FINDING OF FACT

The service-connected diabetes mellitus is shown to be 
regulated by diet and insulin therapy, but does not produce 
a level disablement requiring restriction of activity on 
the veteran's part.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. § 1155,5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.119 including 
Diagnostic Code 7913 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claim for an increased rating for the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

The purpose of section 5103(a) and 38 C.F.R. § 3.159(b)(2) 
is to require that the VA provide affirmative notification 
to the claimant prior to the initial decision in the case 
as to the evidence that is needed and who shall be 
responsible for providing it.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Although a single comprehensive notice was not sent in this 
case, any procedural defect in that regard was essentially 
harmless.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  

Such evidence consists of VA medical records reflecting the 
veteran's treatment from January 2000 through January 2006 
and reports, dated in July and August 2004, from the 
veteran's private health care provider.  

In addition, the veteran has undergone several VA 
examinations.  The latest was performed in June 2005 
specifically to determine the extent of the service-
connected diabetes mellitus.  

In June 2002, the veteran had a hearing at the RO before a 
Decision Review Officer, and in August 2004 and November 
2006, the veteran's representative submitted argument on 
the veteran's behalf.  In August 2004, the veteran's 
representative noted that the veteran had adequately set 
forth his contentions.  

In March 2007, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  

The veteran has not identified any outstanding evidence 
(that has not been sought by VA), which could be used to 
support his claim for an increased rating for diabetes.  
Indeed, given the efforts already expended by VA, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
the veteran's claim.  Cf. Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007) (An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and that in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.)  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for an increased 
rating for diabetes mellitus.  Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of that claim.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 
(2006).  

Diabetes mellitus is rated in accordance with 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 20 percent rating is 
warranted when diabetes mellitus is regulated by insulin or 
oral hypoclycemic agent and a restricted diet.  A 40 
percent is for application when insulin, a restricted diet 
and regulation of activities are required.  


regulated by insulin or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted when 
insulin, a restricted diet, and regulation of activities 
are required.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected diabetes 
mellitus.  

The service-connected diabetes mellitus is currently shown 
to be treated by the use of insulin and the maintaining of 
a restricted diet.  However, there is no competent evidence 
that it requires him to regulate his activities.  Indeed, 
during the June 2005 VA examination, the examiner stated 
that the diabetes mellitus did not require regulation of 
the veteran's activities.  

Although the examiner notes restrictions on walking 
associated with burning of the feet, such manifestations 
are associated with the separately rated service-connected 
diabetic neuropathy of the lower extremities.  This matter 
will discussed hereinbelow.  

However, the evidence does not show that the criteria for a 
rating higher than 20 percent are met in this case.  
Accordingly, an increased rating is not warranted.  



ORDER

A increased rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.  



REMAND

The veteran also seeks service connection for glaucoma and 
heart disease, the secondary manifestations of his service-
connected diabetes mellitus.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, VA revised its regulations with 
respect to secondary service connection.  71 Fed. Reg. 
52,744 (September 7, 2006) (now codified at 38 C.F.R. 
§ 3.310 (2006)).  In particular, VA added rules for 
aggravation of nonservice-connected disabilities.  
38 C.F.R. § 3.310(b).  

In addition to the change in the regulations, the RO has 
received a substantial amount of evidence since February 
2003, some potentially relevant to the claims of service 
connection.  

However, the RO has not yet considered such evidence in 
relation to those claims, nor has the veteran waived his 
right to have that evidence considered by the RO.  
38 C.F.R. § 20.1304 (2006).  

The veteran also seeks increased ratings for the service-
connected diabetic neuropathy involving his upper and lower 
extremities.  

By a rating action in June 2004, the RO granted service 
connection for those disorders and incorporated them in a 
single 20 percent rating for the veteran's diabetes 
mellitus.  

In September 2005, the RO assigned a separate 10 percent 
ratings for diabetic neuropathy of the left foot, right 
foot, left hand and right hand.  

When an initial rating award is at issue, a practice known 
as "staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

During his June 2005 VA examination, the veteran was 
examined specifically to determine the extent of his 
diabetic neuropathy.  While the examiner stated that those 
conditions were chronic and getting worse, she did not 
comment on the level of impairment.  

In regard to the increased rating claims, the veteran was 
not notified of VA's duty to assist him in the development 
of those claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, the remaining issues are REMANDED to the RO 
for the following actions:

1.  The RO should notify the veteran of 
VA's duties to assist him in the 
development of his claims for increased 
ratings for diabetic neuropathy of the 
hands and feet.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-
connected diabetic neuropathy in his 
hands and feet.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

The examiner should opine as to the 
extent of the neuropathy involving each 
extremity in terms of the rating 
criteria (e.g., mild, moderate or 
severe incomplete or complete 
paralysis).  

3.  Following completion of all 
indicated development, the RO should 
readjudicate the issues of service-
connection for glaucoma and for heart 
disease and the claims for increased 
ratings for the service-connected 
diabetic neuropathy of the hand and 
feet.  In so doing, the possibility of 
staged ratings for the service-
connected diabetic neuropathy must be 
addressed.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


